DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 9, 10, 13, 15, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2, is unclear because the phrase “comprises substantially pure niobium” depends from claim 2 which states “comprises a niobium alloy” which fails to further limit the claim.  In other words how can “substantially pure niobium” be an alloy.  It is suggested to have claim 3 depend from claim 1.
Claim 3, lines 2 and 3, the word “pure” is unclear.  How “pure”?  What are the metes and bounds of pure.  (i.e. 99 % or 99.9999%) It is suggested to delete this word.
	Claim 4, line 1, insert “rate” after the word “flow” for proper antecedent basis.
	Claim 7, line 3, “the same temperature” is unclear.  Should this be “the same temperature of the shutter disk”?
	Claim 9, line 2, replace “deposition use” with “physical vapor deposition uses” to be clear.
	Claim 10, line 2, is indefinite because it is unclear which plasma “the plasma” refers to.
	Claim 13, line 2, is indefinite because it is unclear which plasma “the plasma” refers to.
	Claim 15, line 3, is indefinite because it is unclear which plasma “the plasma” refers to.
	Claim 21, line 2, is unclear because it is unclear how “niobium alloy” target produces the niobium nitride layer.  It seems clear that a niobium alloy nitride layer can be deposited.
Claims 1, 2, 5, 6, 8, 11, 12, 17-20 are allowed.
Claims 3, 4, 7, 9, 10, 13-15, 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 2, 5, 6, 8, 11, 12, 17-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including before placing the workpiece in a chamber that includes a niobium target, pre-conditioning the chamber by flowing nitrogen gas and an inert gas at a first flow rate ratio of nitrogen gas to inert gas into the chamber and igniting a plasma in the chamber while the nitrogen gas and the inert gas are flowing at the first flow rate ratio; after the preconditioning, evacuating the chamber; after the preconditioning, placing the workpiece on a workpiece support in the chamber; and performing physical vapor deposition of a metal nitride layer on the workpiece in the chamber by flowing nitrogen gas and the inert gas at a second flow rate ratio of nitrogen gas to inert gas into the chamber and igniting a plasma in the chamber while the nitrogen gas and the inert gas are flowing at the second flow rate ratio, wherein the second flow rate ratio is less than the first flow rate ratio such that a critical temperature of a resulting niobium nitride layer is increased as compared to the second flow rate ratio being greater than the first flow rate ratio, and wherein the second flow rate ratio comprises less nitrogen gas than the first flow rate ratio, and wherein the second flow rate ratio is sufficient that the resulting niobium nitride layer having the critical temperature of at least 9.7 Kelvin is deposited on the workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
August 10, 2022